NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

                 SWAGWAY, LLC,
                    Appellant

                          v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

   SEGWAY, INC., DEKA PRODUCTS LIMITED
     PARTNERSHIP, NINEBOT (TIANJIN)
         TECHNOLOGY CO., LTD.,
                  Intervenors
            ______________________

                     2018-1672
               ______________________

   Appeal from the United States International Trade
Commission in Investigation Nos. 337-TA-1007, 337-TA-
1021.
               ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
         HUGHES, AND STOLL, Circuit Judges.
PER CURIAM.
2                                       SWAGWAY, LLC v. ITC




                       ORDER
    Intervenors Segway, Inc., DEKA Products Ltd. Part-
nership, and Ninebot (Tianjin) Technology Co., Ltd. filed a
combined petition for panel rehearing and rehearing en
banc on June 10, 2019. Responses to the petition were
invited by the court and filed by Appellee International
Trade Commission and Appellant Swagway, LLC. The
petition was referred to the panel that heard the appeal
and was thereafter referred to the circuit judges who are
in regular active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part. See accompanying order.
    2) The petition for rehearing en banc is denied.
    3) The mandate of this court will issue on October 7,
       2019.


                                  FOR THE COURT

    August 14, 2019               /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court